Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 have been amended and have been presented for examination.
Information Disclosure statementPTO-1449
The Information Disclosure Statement submitted by the applicant on 02-07-2020 has been considered. Please see attached PTO-1449.
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan. (US Patent/ Publication No.2015/0269692 ) in view of Pic et al. (US Patent/ Publication No. 2019/0354822).
	As per claim 1, Ryan discloses a method for electronic signing of a document by a plurality of signatories (abstract, creating contract between parties), comprising a step of acquiring a photograph of at least one of the signatories and identifying the signatory using the photograph (paragraph [0012], “an identity determiner …that determines and/or verifies, based on an analysis of photograph or biometric data of a party to a contact, personal information about a party”; and paragraph [0017], “identifies parties to a contract and verifies their identity using for example, biometric data”) and a step of associating  the document in a digital form with  the identified signatory (paragraph [0017], contract is retrieved or generated based on identified parties/signatories, and paragraph [0085], a public private key within a barcode enables a party HPED B to retrieve the contract, the public private key associating the document with a party) , wherein the method comprises: a step of preliminarily calculating a matrix code by a cryptographic processing TC applied to the document (paragraph [0085], “a barcode generator generates a unique barcode image or Quick Response (QR) code), the step of acquiring a photograph including acquiring a photograph of at least one signatory bearing a physical medium representing the matrix code ( paragraph [0088], a camera captures an image or photograph of user B, a camera in HPED B scans the barcode or captures image of the barcode),  a step of validating: the identity of the signatory on the photograph (paragraph [0021], identifying a person using by capturing information about the person, determining identity of a person , authenticating the person and/ or information about the person, validating the person and recognizing the person, and paragraph    [0052], the image is captured and used to verify a person), and the associating step comprising handing over of the signature of at least one of the signatories on the document (fig. 6B and paragraph [0092], HPED 600 wirelessly transmits a contract 620 to the HPED 610…the contact 620 includes a picture or image 622 of a party to the contract …and a consent 624 of the party to the contract (such as a signature…)).
	Ryan does not explicitly teach, but in an analogous art, Pic teaches conformity of the matrix code (barcode) calculated by the cryptographic processing TC applied to the document held by a signatory with the matrix code on the photograph (paragraph [0051]-[0059], a method for authentication comprises “comparing the value of the difference between the decoded attributes of said two-dimensional barcode and recalculated attributes of predetermined threshold value recorded in a memory”). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine Ryan and Pic, in order to verifying identity of the document and photograph of document holder).
	As per claim 3, Ryan furthermore discloses, wherein the photograph is taken in the presence of only some of the signatories and of at least one representation of the matrix code, fig. 6B and paragraph [0092], HPED 600 wirelessly transmits a contract 620 to the HPED 610( signatories not present)…the contact 620 includes a picture or image 622 of a party (some signatories) to the contract …and a consent 624 of the party to the contract (such as a signature…), paragraph [0091],first HPED generates and  display barcode 602, the second HPED 610 reads the barcode).  
	As per claim 5, Ryan furthermore discloses, wherein the matrix code is calculated by a single piece of equipment and transmitted to each of the signatories (paragraph [0085], barcode generator on HPED A generates barcode image, HPED B reads and decodes the barcode).	As per claim 6, Ryan furthermore discloses, wherein the step of validating the identity of the signatory photographed by the other signatory or signatories is carried out by automatic face recognition (paragraph [0034], “captures an image of a person and provide this image to a facial recognition system…, the facial recognition system compares the captured image ..to a database of facial images ..”).  
	As per claim 7, Ryan furthermore teaches, wherein the step of validating the identity of the signatory photographed by a signatory is carried out by activation of a recognition function by the signatory receiving the photograph of one or more other signatory (paragraph [0051], the contract creator identify and validate identities of two people (for example first person and second person or other signatory), and claim 3, verifying by providing the image of each of the two people to facial recognition system).  
	As per claim 8, Ryan furthermore discloses, wherein the signatory having taken the photograph transmits to at least one other signatory a digital file containing the photograph in a digital form, and a QR code displayed during the acquisition of the photograph (fig. 6B and paragraph [0092], HPED 600 transmits a contract 620 to the HPED 610…the contact 620 includes a picture or image 622 of a party  to the contract …and a consent 624 of the party to the contract (such as a signature…), paragraph [0091],first HPED generates and  display barcode 602, the second HPED 610 reads the barcode).  
	As per claim 9, Ryan furthermore discloses, wherein a digital file also includes geolocation information for a place of acquisition of the photograph (paragraph [0085], “[s]ubmission of the contract includes deal metadata, such as…geographical location of HPED A..”).  
	As per claim 10, Ryan furthermore discloses, wherein the digital file further comprises time-stamp information on the acquisition of the photograph (paragraph [0085], “[s]ubmission of the contract includes deal metadata, such as information that identifies the time, date..”).  
	As per claim 11, Ryan furthermore teaches, wherein the step of acquiring the photograph comprises acquisition of a video sequence (paragraph [0025], electronic device captures video of the person).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Pic, further in view of Steensma (US Publication No. 2004/0135902).
	As per claim 2, Ryan disclose wherein the photograph is taken in the presence of one of the signatories and of at least one representation of the matrix code (paragraph [0088], camera captures an image of user B and client application generates and displays a unique barcode)
	Ryan does not explicitly teach the photograph is taken in the presence of all the signatories and of at least one representation of the matrix code. However, in an analogous art, Steensma discloses taking a group photograph including presence of multiple persons and associating a unique barcode with each person in the photo (paragraph [0048]).

	It is noted that Steensma instead of all signatory discloses multiple persons. However, having a particular label (all signatory) does not affect the functionality of the invention and amount to descriptive material. Therefore, Steensma’s teaching is functionally equivalent to the limitation of the claim.  Further, labeling Steensma’s multiple persons as all signatories does not require any inventive step and such modification would have been obvious and predictable to one of ordinary skill in the art.  
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Pic, further in view of Powlen et al. (US Publication No. 2013/0043302).
	As per claim 4, Ryan discloses, wherein [each]signatory calculates, using his/her personal piece of equipment, the matrix code by applying the cryptographic processing TC to the document to be signed that he/she has at his/her disposal (paragraph [0091], HPED 600 generates a barcode 602, the barcode includes information relating to a contract).  
	Ryan does not explicitly disclose but in an analogous art, Powlen teaches each signatory calculate the matrix code (paragraph [0034], user 140a, 140b and 130 each create QR code). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine Ryan and Pic with Powlen, in order to provide access to document for each of the authorized user.
References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 methods, systems and computer program products include storing an electronic document as a secure electronic file, identifying a signature space in the electronic document, the signature space, after being executed, includes a signature of a signing party of the electronic document, receiving the signature of the signing party into the electronic document stored as the secure electronic file and responsive to receiving the signature of the signing party, converting the electronic document into a read only electronic document.
	(US Publication  No. 2020/0036714) discloses, an identify authentication system includes an authentication terminal configured to issue an identity authentication request; and, an authentication server to receive the identity authentication request, acquire one or more identity authentication scenarios, and generate and transmit an authentication form. The authentication terminal is configured to submit the identity authentication information to the authentication server based on the authentication form. The identity authentication information includes basic user information and an authentication scenario image and video including a user. The authentication server is further configured to authenticate the user's identity based on the identity authentication information.
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437